DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 15, in the reply filed on June 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-14 and 15-17 have been withdrawn as being directed towards the non-elected invention.

Claim Interpretation
The term "equivalent diameter of the embossed elevations" in claim 1 is defined as the diameter of the smallest circle that which circumscribes the entire embossed elevation (i.e. that can be drawn around and/or enclose said elevation) (see para 0020 of instant disclosure).
The width of the embossed groove in claim 1 is defined as the distance between two points of inflection, at which an embossed groove transitions into the adjacent embossed elevations (see para 0022 of instant disclosure).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein a proportion of the at least in part fused thermoplastic material is from 5 wt% to 30 wt.%”  It is unclear what the weight percent is based upon.  The full nonwoven? The Combined weight of the framework fiber and the at least in part fused thermoplastic material.  It appears to be based on the total weight of the nonwoven based on para 0038 if the instant disclosure and for the purpose of prior art application will be interpreted accordingly.
Claim 9 recites the limitation “wherein the nonwoven comprises a single-layer structure.”  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  It is unclear if the claim intends to limit the nonwoven being a single-layer structure or intends for at least part of the nonwoven to have a single-layer structure but is open to additional layer structure.  For the purpose of prior art application, Examiner will interpret claim 9 as encompassing the nonwoven to being open to multiple layers as long as there is at least one single-layer structure. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-245913 to Kurary and JP 2002-249965 to Kurary (Kurary ‘2).  
NOTE: English Machine Translation are being used for JP 2005-245913 and JP 2002-249965.
Regarding claims 1-11 and 15, Kurary teaches a nonwoven fabric used for a cleaning wiper comprising short fibers (framework fibers comprising staple fibers), thermoplastic fibers that have been thermocompression-bonded (at least in part fused thermoplastic material, comprising at ealst in part fused thermoplastic binding fibers, claim 15), and thermocompression-bonded portion (thermally embossed mesh pattern) comprising a plurality of intersecting thermocompression-bonded concave portions (plurality of intersecting embossed grooves) between which a plurality of convex parts are formed (plurality of embossed elevations are arranged) (Kurary, abstract, p. 2-4, Figure 1).  Kurary teaches bonded portion having a hexagonal shape (honeycomb patter, claim 10) with lengths of each side being more preferably 5-20 mm (Id., p. 3 Fig. 1), which means the equivalent diameter of the convex portion (embossed elevations) is about 10-40 mm.  Kurary teaches an embodiment wherein the short fibers have a cut length of 51 mm and a long side of 13 mm (claim 3) (Id., p. 4), reading on the equivalent diameter of the convex portions (embossed elevation) being less than 50% of the fibre length of the short fibers (framework fibers). Kurary teaches, in the same embodiment, the concave portion (embossed grooves) having a width (thickness) of 0.7 mm (Id.).  Kurary teaches the height of the convex part (thickness of the nonwoven fabric in the region of the embossed elevations) being more preferably 0.7-2 mm (Id.).  This equates to a ratio of the width of the concave portion (embossed groove) to the thickness of the nonwoven of 0.35 to 1, overlapping with the claimed ratio of less than or equal to 4/5, or 0.8.  
1 to the thickness of the concave portion C2 of between 0.1 to 0.9, adjusted based on the type of patterning, the use of the nonwoven, separability of the fabric (bonding strength), and cleaning performance (Kurary ‘2, abstract, p. 4-5).  Kurary ‘2 teaches the thickness of the convex portion being 0.3 to 3.0 mm, especially preferred 0.6 mm and the thickness of the concave portion is 0.1 to 1.0 mm, particularly, 0.3 to 0.6 mm (Id., p. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Kurary, wherein the concave portion thickness is between 0.3 to 0.6 mm as taught by Kurary ‘2, motivated by the desire of using conventionally known concave thicknesses predictably suitable for use in nonwoven containing a combination of concave and convex portion used in wipes and cleaning as well as to influence the properties of the nonwoven as taught by Kurary ‘2 including separability of the fabric and the cleaning performance.  At 0.3-0.6 mm, the ratio of the width of the concave portion (embossed grooves) to a thickness of the nonwoven in a region of the concave portion (embossed grooves) is about 0.85 to 2.3, overlapping with the claimed range.
Regarding claim 2, the prior art combination teaches the thermocompression bonding area occupying 3 to 20% of the surface of the nonwoven fabric (Kurary, p. 3), reading on a surface area of the embossed grooves over a total surface area of the nonwoven comprising 3 to 20% of a total surface area of the nonwoven.  While the reference does not specifically teach the claimed range of more than 15%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the thermocompression bond area (surface area of the embossed grooves), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 4, the prior art combination teaches the nonwoven having ultrafine fibers having a diameter preferably 2 to 10 micron, such as meltblown fiber (Kurary, p. 3) and teaches the fibers being polyester, such as polyethylene terephthalate (PET) (Id., p. 2).  PET is known in the art as having a density of about 1.37 g/cm3 and therefore a diameter of 2 to 10 micron equates to about 0.04 to 1.1 dtex.  The instant disclosure discusses staple fibers having a defined length that differ from filaments of unlimited length (see instant disclosure para 0042).  Therefore, meltblown fibers, which are not filaments of unlimited length, would read on staple fibers and are being mapped to the framework fibers. While the reference does not specifically teach the claimed range of 0.1 dtex to 2.6 dtex, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and, vary the diameter, and 
Regarding claim 5, the prior art combination teaches the nonwoven having a weight per unit area of 40 to 120 g/m2 (Kurary, p. 4).  While the reference does not specifically teach the claimed range of between 50 g/m2 and 300 g/m2, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight per unit area, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 6, the prior art combination teaches the thermoplastic fiber in the sheet being 50 % by mass or more (Kurary, p. 3).  As 50% or more by mass is greater than 5 to 30 wt%, a portion of the thermoplastic fiber, corresponding to the at least in past fused thermoplastic material, can be mapped to 5 to 30% by weight.
Regarding claim 7, the prior art combination teaches the nonwoven fabric being a dry nonwoven fabric or a wet nonwoven fabric (Kurary, p. 2).  The prior art combination also teaches the use of low melting point fibers as heat-adhesive fiber or an externally applied adhesive to join fibers to together and improve the morphological stability of the patterning (Kurary ‘2, p. 7), reading on at least some of the framework fibers being bonded by a binder.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination wherein 
Regarding claim 8, the prior art combination teaches concave portion being arranged in broken line shape (Kurary, p. 4), reading on the embossed groove being discontinuous.
Regarding claim 9, the prior art combination teaches the nonwoven fabric being a dry nonwoven fabric or a wet nonwoven fabric or a laminate used in a cleaning wiper (Kurary, abstract, p. 2), reading on the nonwoven fabric comprising a single layer structure.
Regarding claim 11 and the claimed MD/CD ratio of a maximum tensile force being more than 0.65, although the prior art is silent with regards to this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven comprising short fibers (framework fibers) with thermoplastic fibers that have been thermocompression bonded (at least in part fused thermoplastic material) having a mesh thermocompressed pattern within the claimed parameters.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven fabric of the prior art combination, wherein a ratio of maximum tensile force in MD/CD is close to 1, and therefore greater than 0.65, motivated by the desire of forming a nonwoven fabric for a wipe having similar strength in all direction and therefore can be used to wipe in any direction with good strength.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 2031039 teaches an embossed nonwoven containing discontinuous microfibers. US Pub. No. 2003/0176132 teaches nonwoven fabric containing dotted or linear bonding pattern.  US Pub. No. 2015/0297053 teaches a nonwoven wipe with grooves and ridges for wiping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789